Mark A. Barnett, Judge
This case having been submitted for decision, and the court, after due deliberation, having rendered an opinion; now, in conformity with that opinion it is hereby
ORDERED that the final results of the administrative review of the antidumping duty order on polyethylene terephthalate film, sheet, and strip from India, see Polyethylene Terephthalate Film, Sheet, and Strip from India , 83 Fed. Reg. 6,162 (Dep't Commerce Feb. 13, 2018) (final results of antidumping duty admin. review; 2015-2016), as further modified by Final Results of Redetermination Pursuant to Court Remand, ECF No. 49-1, are SUSTAINED ; and it is further
ORDERED that the subject entries enjoined in this action, see Order for Statutory Inj. Upon Consent (Mar. 1, 2018), ECF No. 10, must be liquidated in accordance with the final court decision, including all appeals, as provided for in section 516A(e) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(e) (2012).